ACCEPTED
                                                                                             03-15-00008-CV
                                                                                                     5661355
                                                                                  THIRD COURT OF APPEALS
                                                                                             AUSTIN, TEXAS
                                                                                        6/12/2015 3:20:49 PM
                                                                                           JEFFREY D. KYLE
                                                                                                      CLERK

                   Court of Appeals Number: 03-15-00008-CV
                                                                       FILED IN
                                                                3rd COURT   OF APPEALS
 PAUL D. SIMMONS,Appellant                      IN THE 3 RD DISTRICTAUSTIN, TEXAS
                                                                6/12/2015 3:20:49 PM
                                                COURT OF APPEALS  JEFFREY D. KYLE
 VS.                                                                    Clerk

 TERESA A. SIMMONS, Appellee                    STATE OF TEXAS

  THIRD MOTION TO EXTEND TIME TO FILE APPELLANT'S BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

       Now comes MELVIN GRAY; attorney for Appellant in the above styled and
numbered cause, and moves this Court to grant an extension of time to file2ppellant's
brief, pursuant to Rule 38.6 of the Texas Rules of Appellate Procedure;-and for good
cause shows the following:

     I.     This case is on appeal from the 119 th Judicial District Court of Tom Green
County, Texas.

      2.     The case was styled TERESA A. SIMMONS v. PAUL D. SIMMONS,
and bears cause number B130232F.

       3.    A judgment was rendered against Appellant on September 15, 2014.

     4.      Appellant filed a Request for Findings of Fact and Conclusions of Law on .
October 3, 2014.

       5.    Notice of appeal was given on December 12, 2014.

      6.     The reporter's record was filed on January 12, 2015, and the clerk's
record was filed on January 13, 2015.

       7.    The appellant's brief is due on June 12, 2015.

       8.    Two previous extensions have been granted.

      9.     Attorney for Appellant requests an extension of time of 30 days from the
present due date to file the brief.
       10. Appellant relies on the following facts as good cause for the requested
extension:
    •

               a)    Counsel for Appellant: ha§ aNery heavy trial court caseload and
                                                                                      ,
       must appear in court on almost a daily basis for a criminal case ; civil case. or
       family law case. ,Coiiii§el for Appellant tried a Capital Murder ca8e to a jury in
       February,.2015, and tried a Continuous Sexual Assault of a Child Under.14 to a
     . j ury in May, 2015, 'whieh took up tremendous' amount of time in:trial and
       preparation for trial.

            •b)     Counsel for Appellant has a benign bony growth impinging upon
      the nerve 'in his ear and because of such ha § - had 2 MiRls and several -dootor
      appointments and is set to see a surgeon in San Antonio, Texas, on July 9, 2015..
      This has caused counsel to be• out of his office for additional time and the
      undersigned has been -unable to properly - prepare the brief in the time allotted:

            c)      Because of Counsel for Appellant's medical condition, he has
      contracted with Michelle Greene to prepare the brief in the instant case and she
      believes that she will be able to properly prepare and file the brief within the
      next 30 days.

      11. Counsel has conferred with Kirk Hawkins, attorney for Appellee, and he
      has no objection to this Motion.

 •     WHEREFORE, PREMISES CONSIDERED; attorney for Appellant prays'
that this Court grant this Third Motion to Extend Time to File Appellants Brief, and
for such other and further relief as the Court may 'deem appropriate.


                                        Respectfully submitted,

                                        GRAY & BRIGMAN, PLLC
                                        206 West College Avenue
                                        San Angelo, TX 76903
                                        Tel: (325) 653-4594
                                        Fax: (325) 657-0039


                                        By: /s/ Melvin Gray
                                           NPELVIN GRAY
                                           State Bar No. 08328000
                           CERTIFICATE OF SERVICE

       This is to certify that on June 12, 2015, a true and correct copy of the above and -
foregoing document was served on Kirk Hawkins, Attorney for ApPellee, via - the:
efiling system:


                                              : /s/ Melvin Gray
                                                MELVIN GRAY
STATE OF . TEXAS

, COUNTY OF TOM GREEN.



                                                                          AFFIDAVIT

    BEFORE ME, :the undersigned authority, on this day personally appeared.
MELVIN GRAY, who after being duly sworn stated:

        q am the attorney: for the appellant in the above numbered. and .,.etititled.
       :cause. . I have read : the foregoing Third Motion to Extend Time .to: File .
     :' Appellant's' Brief and, swear that all of the allegations. of fact contained'.
    . therein are true and correct. 7.        ,           •



                                                                            MELVIN GRAY
                                                                            Affiant


      SUBSCRIBED AND SWORN TO BEFORE ME on June 12, 2015, to certi
which witness my hand and seal of office.

                                  1    1                 .X.413..,22=1.
     SIA...arRiSscalle.. . ccaMers


                           SALLY GREEN
                   Notary Public, State of Texas
                 -   My Commission Expires
                                                                           Notary Pub , State of Texas
                                             March 14, 2016
                                                           l..E.100.3S
     'MOO. .`.1,,,,,06.."0
                             02
                              .
                                      061,
                                             ...     V+4a
                                                   311